on state’s motion for rehearing.
MORROW, Presiding Judge.
The facts are stated in the original opinion. Drawing attention to bill .of excepton No. 2, state’s counsel contends that judicial notice of the census returns showing the population of Abilene did not operate for the reason that there was introduced before the court no authentic proof showing the population of that city as contained in the United States census of 1930. It appears from the bill that there was produced before the court a document from which the following is quoted:
“Form 15-116
“DEPARTMENT OF COMMERCE, Bureau of the Census
“Fifteenth Census of the United States
“OFFICE OF SUPERVISOR OF CENSUS
“Abilene, Texas, May 6, 1930
(Address) (Date)
“Released for Immediate Use
“FIFTEENTH CENSUS — PRELIMINARY ANNOUNCEMENT OF POPULATION (Subject to Correction)
“The population of Abilene city (City, town, village, or minor civil division, township, etc.) County of Taylor State of Texas as shown by a preliminary count of the returns of the Fifteenth Census, taken as of April 1, 1930, is 23,129, as compared with 10,274 on January 1, 1920. The 1930 figures are preliminary and subject to correction.
“There were 15 farms enumerated in this area at the Fifteenth 'Census.
“Walter R. Southworth,
“Supervisor of Census.”
“U. S. Government Printing Office: 1930 11-101321.”
“DEPARTMENT OF COMMERCE, BUREAU OF THE CENSUS
*209“WASHINGTON
“Date: May 20, 1930.
“TEXAS
“The following 1930 population figures for cities and other incorporated places, based on supervisors’ preliminary counts and subject to correction, are announced today:



NOTE: These figures have already been made public by the local supervisors.
“(31)”
Due to the fact that there was no evidence save that appearing upon the face of the document showing that it was authentic, the court declined to take note of it. The trial of the appellant began on the 19th day of September, 1930. It is to be noted in the above-described document that the report was made on the 6th day of May, 1930. As understood by the writer, the question turns on whether proof of the contents of the census report was in law necessary.
From Words & Phrases, Third Series, vol. 4, p. 638, the following pertinent quotation is taken: “There are certain facts of which courts may take notice and which need not be proven, ‘judicial notice’ fulfilling the object for which evidence is designed and standing in place of evidence; and if called upon to take judicial notice of a fact of which he should take notice, or if in the trial other facts suggest to him the probable existence of such fact, the trial judge may inform himself in respect thereto, refresh his memory by referring to documents or books of reference. Line v. Line, 86 A. 1032, 1034, 119 Md., 403, Ann. Cas. 1914D, 192.”
In many other instances the term “judicial notice” has been defined. See Words & Phrases, 2nd Series, vol. 2, p. 1265, from which the following quotation is taken: “‘Judicial notice’ does not depend on the actual knowledge of the judges. When the fact is alleged, they must investigate and may refresh their recollection by resorting to any means which they may deem safe and proper.”
Many cases are cited in the text mentioned, including Haaren v. Mould, 144 Iowa, 296, 122 N. W., 921, 923, 24 L. R. A. (N. S.) 404.
In Words & Phrases, 1st Series, vol. 4, p. 3858, it is said: “Judicial notice takes the place of proof, and is of equal force. As a means of establishing facts it is therefore superior to evidence. In its appropriate field, it displaces evidence, since, as it stands for proof, it fulfills the *210object which evidence is designed to fulfill, and makes evidence unnecessary. State v. Main, 37 Atl., 80, 36 L. R. A., 623.”
That the population of cities, as reported in the United States Census, is one of the subjects of judicial notice, has been decided by the courts many times. Among the illustrative cases are Bennett v. Marion, 106 Ia., 628, 76 N. W., 844; Ferrell v. Ellis, 129 Ia., 614, 105 N. W., 993; Brown v. Lutz, 36 Nebr., 527, 54 N. W., 860; Stratton v. Oregon City, 35 Or., 409, 60 Pac., 905; Page v. McClure, 79 Vt., 83, 64 Atl., 451. See Wigmore on Evidence (2nd Ed.), vol. 5, p. 590, sec. 2577. See also Priddy v. Boice, 201 Mo., 309, 99 S. W., 1055, 9 Ann. Cas., 874, 9 L. R. A. (N. S.) 718, 119 Am. St. Rep., 162.
The case of State v. Braskamp, 87 Iowa, 588, 54 N. W., 532, 533, is one in which the following in substance was involved: The law required that in certain counties the grand jury should be composed of five members and in other counties of seven members, depending upon the population of the respective counties. The grand jury was organized according to the population of Sioux county prior to the census of 1890. Appellant contended that at the time the grand jurors were selected, in the absence of proof from official sources showing the result of the census of 1890, the grand jury should have been composed as under the census of 1885. The court took judicial knowledge of the population of Sioux county under the census of 1890 and held the grand jury legal. Upon this action of the court the appeal was prosecuted and the conviction affirmed. In the opinion, note is taken of the fact that the United States statutes providing for the taking and compiling of the census designated no time at which the census should be deemed complete, and provided for no form of official announcement of the result. Such we understand was the condition of the federal law under which the recent census was taken. See chapter 28, Acts of the U. S. Congress, First Session, 1929 (13 U. S. C. A., sec. 201 et seq.). In speaking of the right of the officers in selecting the grand jury to take judicial notice of the census of 1890, the court said: “Courts will take notice of whatever is generally known within the limits of their jurisdiction; and, if the judge’s memory is at fault, he may refresh it by resorting to any means, for that purpose which he may deem safe and proper.” (State v. Braskamp, supra.)
See Brown v. Piper, 91 U. S., 42, 23 L. Ed., 200, and other cases mentioned in the opinion from which the above quotation is taken.
If it be assumed in the present case that the judge was justified in refusing to act upon the documents which were presented to him, as shown by the bill of exception, they were obviously sufficient, together with the motion of the appellant, to bring to the attention of the trial judge, facts which would have led to knowledge of the result of the census of 1930.
*211The motion for rehearing is overruled.

Overruled.